841 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cynthia ENGLISH, Thomas English, Plaintiff-Appellants,v.CITY, STATE, GOVERNMENT AND CHURCHES, Defendants-Appellees.
Nos. 87-1857, 87-1877.
United States Court of Appeals, Sixth Circuit.
March 2, 1988.

Before CORNELIA G. KENNEDY and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The plaintiffs move for counsel on appeal from the district court's order dismissing their civil rights case without prejudice.  These appeals have been referred to a panel of the court pursuant Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiffs are residents of Detroit, Michigan.  In the complaint, the defendants are listed as "City, State, Government, and Churches."    The district court entered an order holding that the complaint was incomprehensible and did not satisfy the requirement of Fed.R.Civ.P. 8(a) for stating a claim.  The court sua sponte dismissed the case without prejudice.


3
The district court did not comply with the requirements of Tingler v. Marshall, 716 F.2d 1109, 1112 (6th Cir.1983) and did not cite 28 U.S.C. Sec. 1915(d) in its order.   Harris v. Johnson, 784 F.2d 222, 224 (6th Cir.1986).  Nevertheless, we will affirm the order of the district court because this case is clearly so attenuated and unsubstantial as to be absolutely devoid of merit.   Hagans v. Lavine, 415 U.S. 528, 536-37 (1974).


4
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.